Citation Nr: 0106583	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for vocal cord impairment, pulmonary 
function impairment from residuals of pneumonia, brain cell 
damage, residuals of resistant Staphylococcus infection, a 
bowel condition, and loss of muscle tone in lower 
extremities, claimed as a result of VA hospitalization and 
treatment from September 15, 1997 to December 19, 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



REMAND

The veteran served on active duty from August 1960 to 
September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

A review of the record reflects that in a March 1982 rating 
decision, the RO granted entitlement to non-service-connected 
pension benefits and special monthly pension on account of 
the need for regular aid and attendance by reason of 
paraplegia with loss of anal and bladder sphincter control.  

A VA discharge summary dated in December 1997 reflects that 
the veteran was admitted to a VA facility on September 15, 
1997 for a left nephrectomy.  The discharge summary indicates 
that complications occurred following the surgery resulting 
in intensive care treatment.  Discharge diagnoses of C6 
tetraplegia, status post left nephrectomy, status post left 
perinephritic abscess, sacral decubitus ulcer, status post 
pneumonia, status post persistent ileus, and hyperglycemia 
were noted.  VA treatment records dated in 1998 and 1999 are 
also of record.  

In August 1998, the veteran filed a formal claim seeking 
entitlement to compensation for conditions claimed to have 
resulted from the September to December 1997 VA 
hospitalization.  The veteran contends that as a result of 
treatment at a VA facility, his vocal cords were impaired due 
to the prolonged stay on a ventilator, that a Staphylococcus 
infection will be with him forever, that his bowels are no 
longer regular without the use of drugs, that he has 
developed loss of muscle tone in the lower extremities, brain 
cell damage, and residuals of pneumonia.  

In a March 1999 decision, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for vocal cord 
impairment, pulmonary function impairment from residuals of 
pneumonia, brain cell damage, residuals of resistant 
Staphylococcus infection, loss of control of bowel function, 
and loss of muscle tone in the lower extremities.  

However, the veteran's inpatient treatment reports, pre-
surgical work up, patient authorizations, operative 
summaries, post-operative reports, doctors progress notes, 
nursing notes, quality assurance reports, any incident 
reports, and the MAS (medical administrative services) file 
for the period from September 15, 1997 to December 19, 1997 
are not of record and have not been reviewed by the RO.  The 
veteran's representative has requested that this case be 
remanded to the RO to obtain those records.  The veteran's 
representative also asserts that those records should be 
reviewed to determine if the veteran filed an informal claim 
to hospital personnel prior to October 1, 1997, and that a 
medical review and opinion should be obtained.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board concurs with the veteran's representative in that 
the record is not fully developed.  The veteran's inpatient 
treatment records, including nursing notes and doctor 
progress reports, are necessary to enable the Board to render 
a final determination.  Additionally, a medical examination 
would be helpful to establish the current nature of the 
claimed conditions as well as their likely etiology.  
Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for all of the aforementioned reasons, a remand is 
required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the veteran's 
inpatient treatment records for the period 
from September 15, 1997 to December 19, 
1997, including pre-surgical work up, 
patient authorizations, operative 
summaries, post operative reports, doctors 
progress notes, nursing notes, quality 
assurance reports, any incident reports, 
the MAS file, and any reports of the 
veteran's dissatisfaction with his 
treatment while hospitalized.  The RO 
should also contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him since 
1999.  After securing the necessary 
permission from the veteran, copies of any 
available records that are not already of 
record should be obtained and associated 
with the claims folder.

3.  The veteran should be afforded 
medical examination(s) to determine the 
current nature and extent of his claimed 
vocal cord impairment, pulmonary function 
impairment from residuals of pneumonia, 
brain cell damage, residuals of resistant 
Staphylococcus infection, bowel 
condition, and loss of muscle tone in the 
lower extremities.  The claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and/or studies should be performed 
and all findings must be reported in 
detail.  The examiner(s) is requested to 
provide an opinion as to whether any 
claimed disorder found is as least as 
likely as not related to the September 
15, 1997 to December 19, 1997 VA 
hospitalization and/or if claimed 
conditions are the result of the 
hospitalization.  Finally, the 
examiner(s) is requested to provide an 
opinion as to whether any of the claimed 
conditions are "necessary consequences" 
of the VA medical and surgical treatment 
rendered from September 15, 1997 to 
December 19, 1997.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims file.  
A complete rationale for any opinion 
expressed must be provided.

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.  The RO 
should also consider the contention of 
the veteran's representative that an 
informal claim may have been filed by the 
veteran prior to October 1, 1997.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




